Citation Nr: 0017372	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for right tibia 
disability.

2.  Whether the claim of entitlement to service connection 
for sleep apnea is well grounded, and if so whether the claim 
should be granted

3.  Entitlement to service connection for residuals of a 
concussion.

4.  Whether the claim of entitlement to service connection 
for right ankle disability is well grounded, and if so 
whether the claim should be granted.

5.  Whether the claim of entitlement to service connection 
for right Achilles tendon disability is well grounded, and if 
so whether the claim should be granted.

6.  Whether the claims for service connection for arthritis 
of the hands, elbows, shoulders, knees and right hip are well 
grounded, and if so whether the claims should be granted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

During a July 1999, before the undersigned Board member in 
Las Vegas, Nevada, the veteran raised the issue of 
entitlement to service connection for multiple scars with 
numbness.  As this issue has not been developed for appellate 
review, it is referred to the RO for appropriate action. 

The Board further notes that the RO has developed for 
appellate consideration the issue of entitlement to service 
connection for arthritis of multiple joints.  It has denied 
this claim in part on the basis that the veteran's arthritis 
is not a systemic condition.  The record reflects that the 
veteran has been granted service connection for arthritis of 
the left hip.  He has not alleged that he has systemic 
arthritis or that service connection is warranted for 
arthritis in areas other than his hips, hands, elbows, 
shoulders, knees and right ankle.  The Board will limit its 
consideration accordingly.  

The Board also notes that although the veteran has not 
limited his elbow and shoulder claims to arthritis and 
service medical records do show diagnoses of epicondylitis of 
the elbows and bursitis and tendonitis of the shoulders, the 
RO has not addressed whether service connection is warranted 
for these disorders.  Moreover, although degenerative disc 
disease of the cervical spine was found on the veteran's 
initial VA examination in February 1998, the RO has not 
addressed whether service connection is warranted for this 
disability.  Therefore, these matters are referred to the RO 
for appropriate action.   


FINDINGS OF FACT

1.  The claims for service connection for sleep apnea, 
arthritis of the right knee and right hip, residuals of a 
concussion, right ankle disability, right tibia disability 
and right Achilles tendon disability are plausible.

2.  The claims for service connection for arthritis of the 
hands, elbows, shoulders and left knee are not plausible.

3.  A right tibia disability had its onset during service. 


CONCLUSIONS OF LAW

1.  The claim for service connection for sleep apnea is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims for service connection for sleep apnea, 
arthritis of the right knee and right hip, residuals of a 
concussion, right ankle disability, right tibia disability 
and right Achilles tendon disability are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claims for service connection for arthritis of the 
hands, elbows, shoulders and left knee are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  A right tibia disability was incurred in active duty.  
38 U.S.C.A. § § 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service incurrence of arthritis may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

Sleep Apnea

Service medical records reflect that in March 1997, a 
provisional diagnosis of rule out sleep apnea was recorded.  
The veteran was referred for a consultation, which was 
performed in early May 1997.  The assessment of the 
consultant was probable sleep apnea.  A sleep study was 
recommended.  It was noted that the veteran was soon to be 
retired and desired to undergo treatment for the condition 
following his retirement.  The report of the veteran's 
retirement examination, dated later in May 1997, notes that 
the veteran's history was suggestive of sleep apnea.

In the Board's opinion, this medical evidence of the presence 
of sleep apnea at the time of the veteran's retirement from 
service approximately three years ago is sufficient to 
establish that the veteran's claim is plausible and thus well 
grounded.

Arthritis of the Right Knee and Right Hip 

On VA examination of the veteran in February 1998, X-ray 
evidence of arthritis of the right knee and right hip was 
found.  In addition, the veteran's complaints included pain.  
This medical evidence of arthritis of the right knee and 
right hip approximately eight months following the veteran's 
discharge from service is sufficient to establish that the 
veteran's claims are plausible and thus well grounded.

Arthritis of the Hands, Elbows, Shoulders and Left Knee

Neither service medical records nor the post-service medical 
evidence of record shows that the veteran has been found to 
have arthritis of the left knee, either hand, either elbow, 
or either shoulder.  Since there is no competent evidence of 
these claimed disabilities, these claims must be denied as 
not well grounded. 

Right Tibia Disability

The veteran essentially contends that his current right tibia 
disability had its onset during service when a track fell on 
it.  The Board has found this claim to be well grounded and 
is satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

Service medical records reflect that in late March 1985, the 
veteran sustained a contusion to the right tibia after a 160 
pound track fell on it.  During a December 1992 in-service 
examination, an indentation on the right mid-frontal shin as 
a result of an injury was reported.  During a March 1997 
retirement examination, the veteran's lower extremities were 
found to be normal and a right tibia disability was not 
diagnosed.  During a February 1998 VA examination, conducted 
approximately eight months after service discharge, the 
veteran related a history with respect to his right tibia 
consistent with that previously reported in this decision.  
After an examination of the right tibia, the physician's 
assistant recorded a diagnosis of status-post trauma of the 
right distal one third tibia with intermittent pain.  

It is the Board's judgment that this disability is reasonably 
related to the veteran's service.  In light of the veteran's 
in-service contusion to the right tibia, the diagnosis of 
status-post trauma of the right distal one third tibia with 
intermittent pain less than one year after the veteran's 
service separation and the absence of any intercurrent 
injury, the Board finds that service connection for a right 
tibia disability is warranted.  

Residuals of a Concussion 

The veteran maintains that he currently has headaches as a 
result of three concussions sustained during service.  More 
specifically, he contends that the first concussion occurred 
when he fell out of formation in 1973 at Fort Meade, 
Maryland.  He related that he received four stitches on the 
right side of his head.  The appellant reported that the 
second concussion occurred when he fell and hit his head on a 
helmet while moving from one post to another to check 
security while stationed in Germany.  He related that he was 
taken to the emergency room at Longstool Hospital and sent 
home for a few days.  The appellant maintained that the third 
concussion was sustained when he fell because of a heat 
"injury" while stationed at Fort Ord.  The veteran 
indicated that he was treated for the heat injury and a 
partial concussion at a field hospital.  In denying the 
veteran's claim, the RO relied upon a 1991 service medical 
report which apparently showed that the veteran had sustained 
a slight concussion with no evidence of any specific 
symptoms.  The Board observes that a careful review of the 
service medical records is devoid of the 1991 medical record 
referred to by the RO in the November 1998 rating decision.  
It was noted, however, that in December 1996, the veteran 
lost consciousness while carrying lumber, and that a 
diagnosis of status-post syncopal episode with residual 
weakness was recorded.  

During a May 1997 service separation, the veteran's head was 
noted to be normal.  On an accompanying report of medical 
history, it was noted by the examiner in the summary of 
defects section of the report that the veteran had had a 
syncopal episode during a heat injury.  It was also noted 
that the appellant had fallen and hit his head in Kelvar and 
had sustained a concussion.  During a February 1998 VA brain 
and spinal cord examination, conducted approximately eight 
months after service discharge, the veteran related a history 
of concussions consistent with that noted above.  He was 
found to have no residuals thereof on the VA examination, and 
there is no other medical evidence of current residuals of a 
concussion.  

Since no evidence of residuals of a concussion was found on 
the retirement or VA examination and there is no other 
competent evidence of current residuals of a concussion, the 
Board must deny this claim as not well grounded.

Right Ankle Disability

Service medical records reflect that in December 1984, the 
veteran sprained his right ankle, was provided crutches and 
was instructed not to engage in any physical training for a 
specified time period.  In January and July 1985, the veteran 
reinjured his right ankle and the injury reportedly resolved 
on both occasions without any chronic disability.  
Assessments of a resolving sprain and status-post right ankle 
sprain, respectively, were entered.  The veteran's lower 
extremities were found to be normal during a March 1997 
retirement examination.  On an accompanying report of medical 
history, the examining physician noted in the summary and 
defects portion of the report that the veteran had sprained 
his right ankle in 1984.

Shortly after discharge from service, the veteran was 
provided a VA orthopedic examination in February 1998.  A 
review of that report discloses that the veteran related a 
history with respect to his right ankle consistent with that 
noted above, and that a diagnosis of status-post right ankle 
sprain times two was recorded by the physician's assistant.  
In light of the medical evidence of right ankle sprains 
during service, and a diagnosis of status-post right ankle 
sprain times two during a VA February 1998 examination, 
conducted approximately eight months after service discharge, 
the Board finds that this claim is plausible and thus well 
grounded.

Right Achilles Tendon Disability

Service medical records reflect that in December 1992, the 
veteran sustained a partial rupture of the right Achilles 
tendon which was treated with a posterior splint.  In May 
1994, the veteran re-strained his right Achilles tendon and a 
splint was applied.  The appellant's lower extremities were 
found to be normal during a March 1997 retirement  
examination.  At a VA examination in February 1998, the 
veteran was noted to have reported a history of having 
injured his left Achilles tendon during service.  A diagnosis 
of status-post left Achilles tendon tear times two with 
residual pain was entered by the physician's assistant.  The 
Board observes that the history concerning the left Achilles 
tendon recorded during the February 1998 VA examination is 
consistent with service medical evidence concerning the 
veteran's right Achilles tendon, and that the examiner must 
have inadvertently recorded or transcribed the wrong 
extremity.  Therefore, given the findings of a partial right 
Achilles tendon rupture during service and what the Board 
assumes was meant to be a diagnosis of status-post right 
Achilles tendon tear times two with residual pain entered 
shortly thereafter in February 1998, and no evidence of an 
intercurrent injury, there is sufficient evidence to well 
grounded this claim.  

 
ORDER

Entitlement to service connection for right tibia disability 
is granted.

The Board having determined that the claims of entitlement to 
service connection for sleep apnea, right ankle disability, 
right Achilles tendon disability and arthritis of the right 
hip and right knee are well grounded, the appeal is granted 
to this extent. 

Entitlement to service connection for residuals of a 
concussion is denied.

Entitlement to service connection for arthritis of the hands, 
elbows, shoulders and left knee is denied.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.103 (1999). 

A VA examination pertaining to the veteran's claimed sleep 
apnea was performed in February 1998.  Although the 
examination did not result in a diagnosis of sleep apnea, the 
examination was performed by a physician's assistant who did 
not review the veteran's medical records.  In addition, no 
sleep study was performed.  

The Board further notes that the February 1998 VA examination 
of the veteran's right Achilles tendon, right ankle, right 
knee and right hip was performed by a physician's assistant.  
The examiner did not provide an opinion concerning the 
etiology of degenerative changes in the veteran's right hip 
and right knee and did not specifically identify any current 
residuals of the veteran's right ankle sprains.  Moreover, as 
discussed above, the examiner appears to have inadvertently 
diagnosed a left Achilles tendon disability when a diagnosis 
of a right Achilles tendon disability was intended. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to his pending claims. When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Then, the RO should arrange for a VA 
orthopedic examination of the veteran by 
a physician with appropriate expertise to 
determine the current nature, extent and 
etiology of any currently present 
arthritis of the veteran's right hip or 
right knee and any disorders of the 
veteran's right ankle and right Achilles 
tendon.  All indicated studies, including 
X-rays studies, should be performed. With 
respect to each such currently present 
disorder, the examiner must provide an 
opinion, based upon the examination 
results and a review of the claims 
folder, as to whether it is at least as 
likely as not that the disorder 
originated in service or is otherwise 
etiologically related to service.  The 
rationale for all opinions expressed must 
also be provided.  The claims folder must 
be made available to and reviewed by the 
examining physician and the examination 
report should reflect that the claims 
folder was reviewed by the physician.  
The examination report must be typed.

3.  The RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present sleep apnea.  A sleep 
study or any other test or study deemed 
necessary should be performed.  If the 
veteran is found to have sleep apnea, the 
examiner must provide an opinion, based 
upon the examination results and a review 
of the claims folder, as to whether it is 
at least as likely as not that the 
disorder originated in service or is 
otherwise etiologically related to 
service.  The rationale for all opinions 
expressed must also be provided.  The 
claims folder must be made available to 
and reviewed by the examining physician 
and the examination report should reflect 
that the claims folder was reviewed by 
the physician.  The examination report  
must be typed.

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issues on appeal.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



